per CURIAM:
Se confronta el Tribunal con la delicada tarea de determinar, a la luz de varias disposiciones de la Constitución del Estado Libre Asociado de Puerto Rico, la constitucionalidad de los procesos electorales a utilizarse durante las elecciones generales a celebrarse el próximo 4 de noviembre. Impugnan en específico los apelantes el procedi-miento especial de votación dispuesto por la Ley Núm. 3 de 8 de septiembre de 1980. (1) Dicho procedimiento resulta *251especial, por cuanto modifica para las próximas elecciones el sistema de colegio abierto, dispuesto en la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977 (16 *252L.P.R.A. see. 3001 y ss.), al permitir el ejercicio del voto sin la presentación de la tarjeta de identificación electoral re-querida por esta ley. Arts. 2.009 y 5.029 (16 L.P.R.A. sees. 3059 y 3229). El sistema dispuesto por la disposición impug-nada contempla la votación de algunos electores en colegio abierto, haciendo uso de sus tarjetas de identificación entre las 9:00 de la mañana y las 3:00 de la tarde, y la votación de otros electores sin el uso de dicha tarjeta, una vez cerrados los colegios a las 3:00 de la tarde.
Los fundamentos aducidos por los apelantes son los si-guientes. Sostienen, en primer término, que el derecho al voto igual, consagrado en la See. 2 del Art. II de nuestra Constitución, (2) requiere que cualquier sistema de votación dispuesto por la Asamblea Legislativa para los comicios gene-rales contenga garantías suficientes para evitar la dilución del voto como resultado del fraude electoral, requisito con el cual, a su juicio, no cumple el sistema especial de votación dispuesto por la Ley Núm. 3. Arguyen, además, que la garan-tía sobre igual protección de las leyes contenida en la See. 7 del Art. II (3) requiere, por otro lado, que todo sistema de votación general sea uniforme, de modo que todos los electores tengan la oportunidad de votar de la misma forma, exigencia con la cual tampoco cumple la mencionada ley. Por último, el Partido Independentista Puertorriqueño impugna por su parte —en el supuesto de sostenerse la constitucionalidad del procedimiento eleccionario especial antes mencionado— aque-lla parte del Art. 5.036 de la Ley Electoral, 16 L.P.R.A. see. *2533236, (4) que exige de los funcionarios de colegio de los dis-tintos partidos el uso de sus tarjetas de identificación electoral como condición indispensable para votar. En vista de que el procedimiento especial antes descrito dispensa el uso de dicha tarjeta en cuanto a los electores que no son funciona-rios de colegio, tal requisito —aduce el apelante— viola los derechos a la libre asociación e igual protección de las leyes garantizados por las Sees. 6 y 7(5) del Art. II de nuestra Constitución.
En varias vistas celebradas ante el tribunal de instancia, las partes presentaron extensa prueba para sostener sus ale-gaciones. Luego de apreciada dicha prueba, el tribunal hizo constar en su sentencia los hechos que pasamos a exponer a continuación.
El Registro del Cuerpo Electoral cuenta en la actualidad con un total de 2,070,049 electores inscritos. De ese total, y por variadas razones, sólo 1,518,313 electores acudieron a ser fotografiados para la expedición de sus correspondientes tarjetas de identificación electoral. Del número de electores que en efecto acudieron, al 28 de agosto de 1980, 336,133 aún no habían recibido sus tarjetas. Para remediar la grave situa-*254ción provocada por la existencia de un número tan crecido de electores inscritos que por no tener dichas tarjetas no podrían ejercer su voto en las elecciones ya próximas, la Ley Núm. 3 de 8 de septiembre de 1980 fue aprobada. El Registro del Cuerpo Electoral, por otro lado, contiene un número considerable de posibles asientos duplicados, o sea, correspondientes a un solo elector, así como asientos que corresponden a per-sonas ya fallecidas. La determinación exacta del número de tales asientos, sin embargo, resultó imposible a base de la prueba presentada. Con razonable probabilidad, sin embargo, existen de 25,000 a 50,000 asientos defectuosos por las ra-zones antes apuntadas. Todos los partidos políticos han tenido ante sí las listas electorales parciales desde 1978, y las listas electorales finales desde el 4 de septiembre de 1980. Final-mente, el P.I.P. ha conseguido 15,174 electores dispuestos a ser funcionarios de colegio, de los cuales 3,305 no poseen tar-jeta de identificación electoral.
Teniendo como base los hechos anteriormente señalados, el tribunal sentenciador concluyó, como cuestión de derecho, que la See. 9 de la Ley Núm. 3 de 8 de septiembre de 1980 no viola las disposiciones de la See. 2 del Art. II de nuestra Constitución. Consideró que los Arts. 2.023, 2.023A, 2.024, 2.025 y 5.034 de la Ley Electoral, 16 L.P.R.A. sees. 3073-3075 y 3234, así como el requisito provisto en la propia sección im-pugnada de declarar bajo juramento el no haber votado an-teriormente en otro colegio electoral, unido a las disposiciones penales contenidas en esa misma sección y en la Sec. 10 de dicha Ley Núm. 3, limitan la posibilidad de fraude y ofrecen suficientes garantías en cuanto a la pureza del proceso electoral a celebrarse el 4 de noviembre próximo. (6) En cuanto a *255la impugnación del requisito de tener tarjeta de identifica-ción electoral, que la Sec. 5.036 exige a los funcionarios de colegio como condición para poder ejercer su voto, el tribunal de instancia resolvió que no se había demostrado fuese irra-zonable o que afectara en forma sustancial los derechos de los partidos políticos. En consecuencia, rechazó la impugnación formulada. Es de estas determinaciones que recurren a noso-tros los apelantes.
I. Cuestiones ‘preliminares
El presente recurso en efecto plantea cuestiones consti-tucionales sustanciales al amparo de la Constitución del Es-tado Libre Asociado de Puerto Rico, según requiere para el ejercicio de nuestra jurisdicción apelativa la Sec. 14 de la Ley de la Judicatura, 4 L.P.R.A. see. 37. Soltero Peralta v. Srio. de Hacienda, 86 D.P.R. 26, 28 (1962); Ortiz v. Burgos, 85 D.P.R. 42, 44-45 (1962). Por otro lado, no han levantado los apelados, ni hemos advertido nosotros, objeción alguna sobre la naturaleza justiciable de la controversia planteada, o la capacidad de los apelantes para promoverla. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); P.S.P. v. E.L.A., 107 D.P.R. 590, 595-596 (1978); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759-762 (1977). La controversia está, por tanto, debidamente ante nosotros. Pasamos a resolverla.
II. El voto igual
La See. 2 del Art. II de la Constitución del Estado Libre Asociado dispone que las leyes electorales aprobadas por la Asamblea Legislativa garantizarán que la expresión de la voluntad del pueblo se manifieste mediante el sufragio igual. Dentro de la gama de posibles situaciones en que quedaría violado este principio general de que cada ciudadano tiene derecho a un voto, ciertamente queda incluida, a nues-*256tro juicio, aquella en que por medio del fraude —cualquiera que éste sea— se altera en detrimento del cuerpo electoral general el peso proporcional de todos los votos correctamente emitidos. Por consiguiente, puede quedar vulnerada dicha cláusula, cuando los procedimientos dispuestos para regular determinada consulta electoral permiten que se cometa fraude.
El ataque constitucional en tales casos puede intentarse sin necesidad de la celebración del evento eleccionario. No vemos razón lógica que obligue a delimitar el ámbito de protección de dicha cláusula a meramente remedial. El carácter claramente afirmativo del texto constitucional sostiene, por el contrario, la conclusión de que sus propósitos no quedarían completamente servidos de no dársele contenido preventivo o cautelar. Conclusión que se apoya, además, en las normas dispuestas en la Sec. 19 del Art. II (7) para la interpretación de nuestra Constitución y su Carta de Derechos. Véase, Informe de la Comisión de Carta de Derechos, Diario de Sesiones de la Convención Constituyente de Puerto Rico, ed. 1961, T. 4, págs. 2575-2576. Aceptado tal contenido preventivo, menester es precisar su alcance.
Anteriormente hemos reconocido que la Asamblea Legislativa deriva de la See. 4 del Art. VI de la Constitución “un amplísimo margen de autoridad para legislar en asuntos de materia electoral”. P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 744 (1976). (8) La fijación, pues, que del alcance de la See. 2 se haga no puede montar a un menoscabo de tal *257autoridad. Por otro lado, la fundamental importancia del sufragio dentro del sistema democrático en que ha ordenado su vida colectiva el pueblo de Puerto Rico es manifiesta. Ortiz Angleró v. Barreto Pérez, ante; Giménez v. J.E.E., 96 D.P.R. 943, 947 (1968). La cláusula constitucional expresamente dirigida a garantizar ese derecho no puede quedar sin con-tenido, como ciertamente quedaría si el margen de autoridad de la Asamblea Legislativa, para ordenar y regular el ejer-cicio de la franquicia electoral fuese absoluto. (9)
En atención, por tanto, a la debida armonización de los intereses aquí contrapuestos, el ámbito de protección preven-tiva que a este respecto ofrece la See. 2 del Art. II, a nuestro entender debe quedar enmarcado por la probabilidad fundada de fraude.
Tornando a la controversia planteada en el presente caso, surge que la impugnación de la See. 9 de la Ley Núm. 3 de 1980 se fundó en la alegación de los apelantes de que el sis-tema especial de votación así ordenado por dicha sección per-mite la doble votación, por cuanto nada hay en ella que impida que un elector vote utilizando su tarjeta de identificación electoral entre las 9:00 de la mañana y las 3:00 de la tarde, y vote luego una segunda vez, después de cerrados los cole-gios a las 3:00 de la tarde, haciendo uso de otro asiento de inscripción. Para sustanciar la gravedad de la situación de-mostraron ante el tribunal de instancia que el Registro del Cuerpo Electoral contiene de 25,000 a 50,000 asientos defec-tuosos que corresponden a personas ya fallecidas, o a electores con otros asientos de inscripción, y que pueden, por ende, ser utilizados para votar una segunda vez. Procede analizar el planteamiento de los apelantes a la luz del criterio constitu-cional antes expuesto.
*258Considerando el número de posibles asientos defectuosos establecido por la prueba (de 25,000 a 50,000) y advirtiendo el número de colegios que habrán de utilizarse en los próximos comicios (de los autos se desprende que serán 9,000 aproximadamente), resulta reducida la cantidad de posibles asientos defectuosos por colegio, en comparación con el número total de electores asignado a cada uno de ellos (aproximadamente 225, según consta en autos).(10) Por otro lado, se desprende de los hechos probados en instancia que la mayor parte del electorado habrá de votar haciendo uso de la tarjeta de identificación electoral, por lo que puede afirmarse que el número de personas que habrá de votar luego de cerrados los colegios a las 3:00 de la tarde será, con toda probabilidad, un número igualmente reducido. Los partidos políticos han tenido ante sí las listas electorales parciales desde 1978, y las listas finales desde el 4 de septiembre de 1980. Han tenido, pues, oportunidad no sólo de depurar el Registro del Cuerpo Electoral mediante el proceso de recusación provisto por los Arts. 2.022, 2.023 y 2.023A de la Ley Electoral, sino, además, de examinar las listas electorales y alertar a sus correspondientes funcionarios sobre la existencia de posibles asientos de inscripción defectuosos, con relación a los cuales dichos funcionarios podrían utilizar el día de las elecciones el proceso de recusación provisto en el Art. 5.034 de la misma ley. Finalmente, la propia sección impugnada requiere que todo elector declare bajo juramento las razones por las cuales se acoge al sistema especial de votación, así como el hecho de no haber votado en otro colegio electoral. Cualquier declaración falsa que entonces fuese prestada constituiría perjurio, lo cual sujetaría a su autor a pena de reclusión, de ser convicto por ello. Dicha pena tendría que *259ser cumplida, por virtud de la Sec. 10 de la misma ley, de forma consecutiva con cualquiera que le fuera impuesta por la comisión del delito de doble votación tipificado en el Art. 8.026 de la Ley Electoral, 16 L.P.R.A. see. 3876. (11) Apre-ciadas en conjunto las circunstancias apuntadas, no nos pa-rece que pueda afirmarse —aún aceptando que el sistema adoptado no es el más deseable— que los mecanismos de ley dispuestos para la evitación de fraude en las próximas elec-ciones resultan tan deficientes e ineficaces como para sostener la conclusión de que existe una probabilidad fundada de que sus resultados se vean viciados por un apreciable número de votos fraudulentamente emitidos. En consecuencia, actuó co-rrectamente el tribunal de instancia al determinar que la See. 9 de la Ley Núm. 3 no vulnera la See. 2, Art. II de nues-tra Constitución.
III. La igual protección de las leyes
Según quedara anteriormente consignado, los apelantes señalan, además, como fundamento para la impugnación de la See. 9 de la Ley Núm. 3, que el sistema de votación en ella ordenado vulnera la cláusula de igual protección de las leyes, de la See. 7 de la Carta de Derechos de nuestra Consti-tución. Por otra parte, el Partido Independentista Puertorri-queño impugna, por el mismo fundamento, algunas de las disposiciones contenidas en el Art. 5.036 de la Ley Electoral. En el primer supuesto se alega que el sistema de votación ordenado por la See. 9 de la Ley Núm. 3 encierra un trato desigual impermisible para con los electores debidamente inscritos que no tienen tarjeta de identificación electoral, y en el segundo, que de sostenerse la validez del procedimiento especial dispuesto por dicha sección, el exigirle a todo fun-cionario de colegio el poseer y mostrar su tarjeta de iden-tificación como requisito para votar representa un trato desi-*260gual igualmente impermisible para con aquellos electores que no teniéndola desean ser funcionarios. Procede considerar ambos planteamientos por separado.
—A—
La impugnación de la See. 9 de la Ley Núm. 3, a nuestro juicio, válidamente señala la posible existencia de un conflicto constitucional. En efecto, dentro del cuerpo general de electores debidamente inscritos para las próximas elecciones, dicha sección distingue aquellos que no poseen tarjeta de identificación electoral e impone sobre ellos el cumplimiento de ciertos requisitos que no son de aplicación a los que sí tienen dicha tarjeta para el ejercicio de su voto. Claro está, la existencia de esta clasificación no implica por sí sola que la garantía constitucional sobre la igual protección de las leyes ha sido violada. La cuestión determinante estriba, como en toda situación que plantea una posible vulneración de la cláusula de igual protección de las leyes de nuestra Constitución, en la razonabilidad de la clasificación realizada. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975). Resulta necesario, pues, determinar cuál es el criterio pertinente para examinar la razonabilidad de la clasificación aquí en controversia.
En el presente caso, la clasificación bajo examen no es sospechosa de su faz. No descansa en criterios constitucionalmente impermisibles. Véase Com. Asuntos de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Zachry International v. Tribunal Superior, ante. Tampoco tiene el efecto de impedir o gravar sustancialmente el ejercicio de la franquicia electoral. (12) No tienen, pues, razón los apelantes al sostener *261que la razonabilidad de dicha clasificación debe ser analizada a la luz del criterio del escrutinio estricto. Si bien está fuera de discusión el carácter fundamental del derecho al voto, Ortiz Angleró v. Barreto Pérez, ante; Giménez v. J.E.E., ante; Wesberry v. Sanders, 376 U.S. 1, 17 (1964); Reynolds v. Sims, 377 U.S. 533, 555 (1964); Harman v. Forssenius, 380 U.S. 528, 537 (1965), la See. 9 de la Ley Núm. 3 no afecta sustancialmente tal derecho. Por consiguiente, el cri-terio pertinente para examinar la razonabilidad de la clasi-ficación aquí en controversia, a nuestro juicio, es el llamado análisis tradicional. Su utilización en casos eleccionarios, si bien no es frecuente dada la importancia de los altos valores envueltos, está sólidamente establecida. Véanse McDonald v. Board of Election Comm’rs, 394 U.S. 802 (1968); Jenness v. Fortson, 403 U.S. 431 (1971); Rosario v. Rockefeller, 410 U.S. 752 (1973); O’Brien v. Skinner, 414 U.S. 524 (1974); Socialist Workers Party v. March Fong Eu, 591 F.2d 1252 (9th Cir. 1978), certiorari denegado, 441 U.S. 946 (1979). Cf. Bullock v. Carter, 405 U.S. 134, 142-144 (1971); Dunn v. Blumstein, 405 U.S. 330, 335 (1971). La clasificación, por tanto, no debe ser invalidada “a menos que sea claramente arbitraria y no pueda establecerse nexo racional alguno entre la misma y un interés legítimo del Estado”. Zachry International v. Tribunal Superior, ante, pág. 277.
La See. 9 de la Ley Núm. 3 obedece al propósito primordial de hacerle posible al mayor número de electores debidamente inscritos el que efectivamente hagan uso de su derecho al voto, al mismo tiempo que provee mecanismos para asegurar la integridad del proceso electoral. Ambos propósitos constituyen, sin duda, intereses legítimos del Estado. Por otro lado, el hecho de tener o no tener disponible un elector al momento de votar su correspondiente tarjeta elec*262toral, sirve como criterio objetivo para identificar a los vo-tantes que necesitan acogerse a un sistema especial de vota-ción, y con respecto a los cuales, al mismo tiempo, deben to-marse medidas razonables para evitar el fraude mediante la doble votación. Existe claramente, pues, un nexo racional entre la clasificación realizada y los intereses legítimos del Estado anteriormente apuntados. El planteamiento de los apelantes por consiguiente, carece de méritos y debe ser rechazado.
—fi-
 Tornando finalmente a la impugnación de las dispo-siciones contenidas en el Art. 5.036 de la Ley Electoral, en cuanto requieren la tenencia y presentación por parte de los funcionarios electorales de sus tarjetas de identificación electoral como requisito para votar en los próximos comicios, somos de opinión que puede ser resuelta aun sin llegar a la consideración de la cuestión constitucional planteada.
La Ley Electoral, aunque de evidente naturaleza especial, constituye la legislación básica, de carácter y aplicación general en todo lo concerniente a los procesos electorales. La See. 9 de la Ley Núm. 3, por su parte, tuvo como expreso propósito, según se desprende de su título, el “establecer normas especiales y flexibles de votación para la elección general” a celebrarse el próximo 4 de noviembre. A nuestro juicio, las disposiciones impugnadas del Art. 5.036 de la Ley Electoral resultan sencillamente inaplicables a los funcionarios de colegio que para la fecha de las elecciones, siendo electores debidamente inscritos, no posean aún su correspondiente tarjeta de identificación electoral. No puede sostenerse que por virtud de lo dispuesto en la Ley Electoral no pueden emitir su voto, por cuanto el procedimiento dispuesto en la See. 9 de la Ley Núm. 3 tiene el propósito de permitir que vote en las próximas elecciones “todo elector debidamente inscrito aun cuando no presente su tarjeta de iden-*263tificación electoral”. (Énfasis suplido.) Para todo efecto práctico, por tanto, no se trata sino de un irreconciliable con-flicto entre las disposiciones de una ley especial —la Ley Núm. 3— y una de carácter general —la Ley Electoral. En tal situación, las disposiciones de la ley especial deben preva-lecer. Rivera de Vincenti v. Colón, 103 D.P.R. 560, 561 (1975). Cualquier otra interpretación de los textos estatu-tarios haría surgir, innecesariamente, un serio conflicto cons-titucional. E.L.A. v. Aguayo, 80 D.P.R. 552, 595-596 (1958).
IV. Consideraciones finales
Como cuestión de rigor debe quedar clara constancia, en adición a todo lo anteriormente expuesto, de que la impugna-ción constitucional ha llegado ante nosotros a tan corto plazo de la fecha fijada para las próximas elecciones, que tanto la campaña política como los procesos preparatorios electorales se encuentran ya sumamente adelantados. La intervención judicial en el curso normal de acontecimientos de tanta tras-cendencia y profunda significación social, a juicio nuestro, no puede ser obtenida a fecha tan cercana a su culminación, sino solo como urgente y extraordinario remedio ante una clara y opresiva violación constitucional. En el presente caso no se ha demostrado que sea esa la situación. (13)
Reconocemos que los apelantes iniciaron y tramitaron sus causas con la mayor premura que le permitieron las circuns-tancias. Lo cierto es, sin embargo, que la controversia por *264ellos planteada resulta, en estos momentos, de inmanejable solución judicial. Girando toda ella en torno a una legislación —por sus propios términos— de limitada aplicación, legisla-ción aprobada, además, con carácter de urgencia para hacer frente a una grave situación con ella argüiblemente reme-diada, no advertimos razón alguna que justifique detener a estas alturas el proceso eleccionario, advertidas las profundas consecuencias que tanto en el plano constitucional como en el social inevitablemente arrastraría tal actuación. La senten-cia del tribunal de instancia, por tanto, debe permanecer inal-terada, excepción hecha, claro está, ele lo anteriormente ex-puesto en relación con el Art. 5.036 de la Ley Electoral.
Se dictará sentencia de conformidad.
El Juez Presidente Señor Trías Monge emitió opinión disidente a la que se unió el Juez Asociado Señor Rigau. El Juez Asociado Señor Negrón García emitió opinión concu-rrente y disidente. El Juez Asociado Señor Martín se inhibió. Los demás Jueces se reservan el derecho a expresarse.
—O—

Dispone su See. 9 lo siguiente:
Sección 9. “Procedimiento especial de votación para la elección general del 4 de noviembre de 1980:
“Siguiendo el procedimiento que a continuación se expresa, tendrá derecho a votar en la elección general que se celebrará el 4 de noviembre de 1980 todo elector debidamente inscrito aún cuando no presente su tar-jeta de identificación electoral.
“(a) Todo elector debidamente inscrito que al momento de votar no pueda presentar su tarjeta de identificación electoral deberá firmar bajo *251juramento una declaración jurada en la que se hará constar su nombre y apellidos, que es el elector que aparece inscrito, con indicación de la página y línea en la que aparece su nombre en la lista correspondiente al colegio en el cual ejerce su derecho al voto y las razones por las cuales necesita y desea votar sin tarjeta de identificación electoral y declarando que no ha votado en otro colegio electoral en esas elecciones. Si el elector no supiere firmar o no pudiere hacerlo por razón de algún impedimento físico, éste o la persona que lo haga a su ruego, marcará el formulario ha-ciendo constar su nombre en letra de molde y su número de identificación electoral antes de firmar como testigo de la marca.
“La Comisión Estatal de Elecciones diseñará e imprimirá un formula-rio a estos efectos. El Administrador General de Elecciones enviará los referidos formularios a cada colegio electoral como parte del material electoral, conforme lo dispuesto en los Artículos 5.026 y 5.027 de la ‘Ley Electoral de Puerto Rico’.
“El juramento requerido deberá ser prestado ante la Junta de Colegio Electoral y los inspectores de ese colegio firmarán el formulario. Los inspec-tores de colegio quedan por la presente facultados para tomar dicho jura-mento.
“Si el elector se negare a prestar el juramento, el Director del Colegio de Votación deberá certificar tal hecho en cada caso bajo su firma, mar-cando la papeleta al dorso con la palabra ‘Recusada’, seguida de una breve anotación, también firmada por él, exponiendo el fundamento de la recusa-ción, el nombre del elector, su número de identificación electoral, el munici-pio o precinto y el número del Colegio de Votación, y dichos votos no se adjudicarán en el escrutinio del Colegio.
“Todo elector que firme bajo juramento la declaración antes men-cionada a sabiendas de que lo declarado es falso, incurrirá en el delito de perjurio y convicto que fuere, será sancionado con pena de reclusión por un término mínimo de un año y máximo de diez años.
“(b) Los colegios electorales estarán abiertos para recibir a los elec-tores a los efectos de votar, desde las nueve (9:00) de la mañana hasta las tres (3:00) de la tarde del día de votación. Ninguna persona podrá entrar al colegio después de las tres (3:00) de la tarde.
“Todo elector cuyo nombre hubiere sido incluido en la lista general de votantes y tuviere su tarjeta de identificación electoral, podrá votar en co-legio abierto en cualquier momento desde las nueve (9:00) de la mañana hasta las (3:00) de la tarde del día de votación.
“Todo elector cuyo nombre hubiere sido incluido en la lista general de votantes que no tuviere su tarjeta de identificación electoral podrá votar en su colegio después que voten todos los electores que tuvieren tarjeta electoral, una vez se haya cerrado el colegio a las tres (3:00) de la tarde.
“La votación de electores continuará hasta que todos los que estén en el colegio electoral a las tres (3:00) de la tarde hayan votado.”


“Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.”


“Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. No se aprobarán leyes que menoscaben las obligaciones contractuales. Las leyes determinarán un mínimo de propiedad y pertenencias no sujetas a embargo.”


 Artículo 5.036. “Votación de Funcionarios de Colegio.
Una vez terminada la votación en un colegio y sólo entonces, procede-rán a votar allí en forma secreta, los funcionarios asignados al colegio, siempre que sean electores inscritos del precinto en que estén ejerciendo como tales, tengan consigo y presenten a los demás miembros de la Junta de Colegio su tarjeta de identificación electoral y su nombramiento. De no aparecer sus nombres en la lista de votantes correspondiente al colegio en que estén prestando servicios, éstos se inscribirán en dicha lista, con ex-presión del cargo oficial que desempeñen, el número de su tarjeta de iden-tificación electoral, su descripción personal y el número del colegio o pre-cinto en que figura su inscripción. Dichos votos serán recusados pero se contarán y no será necesario cumplimentar la contradeclaración requerida en ley para los casos de recusación del voto de un elector.
“Estas anotaciones se harán en una página especial que al efecto será incluida al final de la lista de votantes.”


Sec. 6:
“Las personas podrán asociarse y organizarse libremente para cual-quier fin lícito, salvo en organizaciones militares o cuasi militares.”


E1 tribunal de instancia no hizo determinación específica en cuanto al planteamiento de igual protección de las leyes. Evidentemente lo con-sideró incluido en el ataque formulado a base del derecho al voto igual. Nos parece, sin embargo, que debía haber sido considerado por separado. El hecho de que no fuera así, claro está, no quiere decir que la sentencia *255tenga que ser revocada. De existir fundamentos adecuados para rechazarlo, procedería confirmarla. Collado v. E.L.A., 98 D.P.R. 111, 114 (1969); Alum, Torres v. Campos del Toro, 89 D.P.R. 305, 324 in fine (1963).


 Sec. 19:
“La enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia, y no mencionados específicamente. Tampoco se enten-derá como restrictiva de la facultad de la Asamblea Legislativa para apro-bar leyes en protección de la vida, la salud y el bienestar del pueblo.”


 Cf. “Informe de la Comisión de Disposiciones Transitorias y Asun-tos Generales sobre asuntos Generales”, Diario de Sesiones de la Convención Constituyente de Puerto Rico, ed. 1961, T. 4, pág. 2621.


 En efecto, durante los debates de la Asamblea Constituyente se discutió, si bien desde una perspectiva que no incluye la controversia espe-cíficamente ante nosotros, el balance que entre estas dos secciones es nece-sario reconocer. Véase Diario de Sesiones de la Convención Constituyente de Puerto Rico, ed. 1961, T. 3, págs. 2072-2076.


En términos matemáticos dicha cantidad podría fluctuar entre 3 y 6 asientos defectuosos. Si bien es cierto que la distribución entre los distintos colegios no tiene necesariamente que resultar proporcional, en ausencia de prueba específica en contrario, como es la situación en el pre-sente caso, lo más razonable es así suponerlo.


 Adviértase que el Art. 8.025 en su inciso (b), 16 L.P.R.A. 3375(b), pena además el intento de votar más de una vez.


No creemos que válidamente pueda sostenerse que resulta irra-zonablemente oneroso para un elector el requisito de firmar una declaración jurada estereotipada y pro forma indicando sus razones para votar sin tarjeta de identificación electoral, asegurando, además, no haber votado anteriormente. Tampoco advertimos conflicto alguno con el derecho a la *261secretividad del voto, situación que sólo podría surgir, por excepción, de negarse el elector a prestar dicha declaración.


En la jurisdicción federal, a manera de analogía, constatadas vio-laciones al derecho al voto igual como resultado de la inadecuada distribu-ción representativa pueden quedar, en ocasiones, sin remedio inmediato, pre-cisamente por encontrarse a fecha muy cercana la celebración de eventos electorales. La consiguiente e inevitable dilución de los votos de algunos electores en dichos comicios no ha sido razón suficiente para justificar la dilaceración de procesos eleccionarios ya en movimiento. Véanse Reynolds v. Sims, 377 U.S. 533, 585-587 (1964); WMCA, Inc. v. Lomenzo, 377 U.S. 633, 654-655 (1964); Roman v. Sincock, 377 U.S. 695, 709-712 (1964); Lucas v. Colorado Gen. Assembly, 377 U.S. 713, 738-739 (1964). Compárense, Maryland Committee v. Tawes, 377 U.S. 656, 675-676 (1964); Davis v. Mann, 377 U.S. 678, 692-693 (1964).